245 F.2d 222
UNITED STATES ex rel. John TIERNEY, Relator-Appellant,v.Mark S. RICHMOND, Warden, Connecticut State Prison,Respondent-Appellee.
Docket 24503.
United States Court of Appeals,Second Circuit.
Submitted April 1, 1957.Decided May 15, 1957.

Before CLARK, Chief Judge, LUMBARD, Circuit Judge, and LEIBELL, District Judge.
PER CURIAM.


1
The transcript of the state court hearing bears out the statements in Judge Smith's reasoned memorandum that the relator was notified of the charge under the habitual criminal statute, Conn.Gen.Stat. § 8820 (1949), in all respects in accordance with the practice set forth in § 340, Conn.  Practice Book of 1951, and accepted by us as due process in United States ex rel. Plue v. Cummings, 2 Cir., 224 F.2d 276.  Relator was fully represented by competent counsel and there is nothing to suggest any 'coercion' beyond what is inherent in the charges which the second offender statute authorizes.  We do not understand that we are required to appoint counsel to stultify themselves by pressing hopeless appeals.


2
The motion for the appointment of counsel is denied.